 Case 1:18-cv-00499-RGA Document 71 Filed 09/13/19 Page 1 of 4 PageID #: 453



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 INDIVIOR INC., INDIVIOR UK LIMITED,
 and AQUESTIVE THERAPEUTICS, INC.,
                              Plaintiffs,           Civil Action No. 18-497-RGA
        v.
 ACTAVIS LABORATORIES UT, INC.,
                              Defendant.

 INDIVIOR INC. and INDIVIOR UK
 LIMITED,
                              Plaintiffs,           Civil Action No. 18-499-RGA
        v.
 ACTAVIS LABORATORIES UT, INC.,
                              Defendant.


             STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF
                        CLAIMS AND COUNTERCLAIMS

       Plaintiffs Indivior Inc., Indivior UK Limited, and Aquestive Therapeutics, Inc. and

Defendant Actavis Laboratories UT, Inc., by their respective undersigned counsel, hereby

STIPULATE and AGREE as follows:

       1.     All of Plaintiffs’ claims of infringement as identified in Plaintiffs’ Complaint for

Patent Infringement, D.I. 2 in C.A. No. 18-499-RGA, dated September 14, 2017, and Plaintiffs’

First Amended Complaint for Patent Infringement, D.I. 6 in C.A. No. 18-497-RGA, dated April

30, 2018, are dismissed without prejudice;

       2.     All of Defendant’s counterclaims for declaratory judgment of noninfringement and

invalidity as identified in Defendant’s Amended Answer, Affirmative Defenses, and

Counterclaims, D.I. 63 in C.A. No. 18-499-RGA, dated May 16, 2018, and Defendant’s Answer,
 Case 1:18-cv-00499-RGA Document 71 Filed 09/13/19 Page 2 of 4 PageID #: 454



Affirmative Defenses, and Counterclaims, D.I. 14 in C.A. 18-497-RGA, dated May 31, 2018, are

dismissed without prejudice;

       3.      Each party shall bear its own costs and attorneys’ fees with respect to the matters

dismissed hereby;

       4.      The parties each expressly waive any right to appeal or otherwise move for relief

from this Stipulation and Order.




                                                2
Case 1:18-cv-00499-RGA Document 71 Filed 09/13/19 Page 3 of 4 PageID #: 455



MORRIS, NICHOLS, ARSHT &                PHILLIPS, GOLDMAN, MCLAUGHLIN &
TUNNELL LLP                             HALL, P.A.

/s/ Jeremy A. Tigan                     /s/ Megan C. Haney
Jack B. Blumenfeld (#1014)              John C. Phillips, Jr. (#110)
Jeremy A Tigan (#5239)                  Megan C. Haney (#5016)
1201 North Market Street                1200 North Broom Street
P.O. Box 1347                           Wilmington, DE 19806
Wilmington, DE 19899-1347               (302) 655-4200
(302) 658-9200                          jcp@pgmhlaw.com
jblumenfeld@mnat.com                    mch@pgmhlaw.com
jtigan@mnat.com
                                        OF COUNSEL:
Attorneys for Plaintiffs                Michael Nutter
                                        WINSTON & STRAWN LLP
OF COUNSEL:                             35 W. Wacker Drive
Jeffrey B. Elikan                       Chicago, IL 60601-9703
Jeffrey H. Lerner                       (312) 558-5600
R. Jason Fowler
Erica N. Andersen                       Stephen R. Smerek
Philip S. May                           David P. Dalke
COVINGTON & BURLING LLP                 WINSTON & STRAWN LLP
One CityCenter                          333 South Grand Avenue 38th Floor
850 Tenth Street, NW                    Los Angeles, CA 90071-1543
Washington, D.C. 20001                  (213) 615-1700
(202) 662-6000
                                        Attorneys for Defendant
Attorneys for Plaintiffs                Actavis Laboratories UT, Inc.
Indivior Inc. and Indivior UK Limited

James F. Hibey
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue NW
Washington, D.C. 20036
(202) 429-6407

Jamie Lucia
STEPTOE & JOHNSON LLP
One Market Plaza
Spear Tower, Suite 3900
San Francisco, CA 94105
(415) 365-6700

Attorneys for Plaintiff
Aquestive Therapeutics, Inc.



                                         3
Case 1:18-cv-00499-RGA Document 71 Filed 09/13/19 Page 4 of 4 PageID #: 456



September 13, 2019



            SO ORDERED this     day of                       , 2019.




                              Unites States District Judge




                                         4
